        Case 1:11-cv-01831-RJL Document 230 Filed 02/08/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


ANDREW MACKMIN, et al.,

              Plaintiffs,                     Civil Action No. 1:11-cv-1831-RJL
v.                                            Assign Date: 8/4/2015
                                              Description: Antitrust – Class Action
VISA INC., et al.,

              Defendants.


MACKMIN CONSUMER PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY
  IN FURTHER SUPPORT OF THEIR MOTION FOR CLASS CERTIFICATION
         Case 1:11-cv-01831-RJL Document 230 Filed 02/08/21 Page 2 of 3




        Plaintiffs Andrew Mackmin and Sam Osborn (the “Mackmin Plaintiffs”) respectfully

submit the following notice of supplemental authority in further support of their motion for class

certification (D.E. 180) (the “Motion”).

        In Defendants’ opposition to the Motion, they argued that the putative Mackmin Class is

not ascertainable because it is not “administratively feasible.” (See D.E. 203 at 75-79.) In reply,

the Mackmin Plaintiffs explained that Defendants were wrong as a factual matter (see D.E. 217

at 33-34), but also that the D.C. Circuit Court of Appeals has never adopted such a standard for

ascertainability and that a “growing consensus” of what was then five Courts of Appeal

explicitly rejected such a requirement. (Id. at 32, 32 n.49.) In a recent decision, Cherry v.

Dometic Corporation, No. 19-13242 (11th Cir. Feb. 2, 2021), attached hereto as Exhibit A, the

Eleventh Circuit became the sixth Court of Appeals to explicitly reject a supposed

“administrative feasibility” requirement for class certification, noting, inter alia, that “Rule 23

provides no basis to require administrative feasibility.” (Id. at 2.) In so holding, the Eleventh

Circuit rejected a prior unpublished decision, Karhu v. Vital Pharms., Inc., 621 F. App’x 945

(11th Cir. 2015), on which Defendants rely here. (See D.E. 215 at 78, n.250.) This is further

support demonstrating that Defendants’ ascertainability arguments as to the Mackmin Plaintiffs

fail.

        The Mackmin Plaintiffs further note that their unopposed pending motion for preliminary

approval of their settlement with the Bank Defendants (D.E. 222) demonstrates that, even if the

Court applied an administrative feasibility requirement for class certification, the putative

Mackmin Class certainly satisfies such a standard.




                                                  1
        Case 1:11-cv-01831-RJL Document 230 Filed 02/08/21 Page 3 of 3




Dated: February 8, 2021
                                   By:     /s/ Steve W. Berman
                                       Steve W. Berman (pro hac vice)
                                   HAGENS BERMAN SOBOL SHAPIRO LLP
                                   1301 2nd Ave., Suite 2000
                                   Seattle, WA 98101
                                   Telephone: (206) 623-7292
                                   steve@hbsslaw.com

                                   Ben M. Harrington (pro hac vice)
                                   Benjamin J. Siegel (pro hac vice)
                                   HAGENS BERMAN SOBOL SHAPIRO LLP
                                   715 Hearst Avenue, Suite 202
                                   Berkeley, CA 94710
                                   Telephone: (510) 725-3034
                                   benh@hbsslaw.com
                                   bens@hbsslaw.com

                                   Stephen R. Neuwirth (pro hac vice)
                                   QUINN EMANUEL URQUHART
                                   & SULLIVAN, LLP
                                   51 Madison Ave., 22nd Floor
                                   New York, NY 10010
                                   Telephone: (212) 849-7000
                                   stephenneuwirth@quinnemanuel.com

                                   Adam B. Wolfson (pro hac vice)
                                   Viola Trebicka (pro hac vice)
                                   QUINN EMANUEL URQUHART
                                   & SULLIVAN, LLP
                                   865 S. Figueroa Street, 10th Floor
                                   Los Angeles, CA 90017
                                   Telephone: (213) 443-3000
                                   adamwolfson@quinnemanuel.com
                                   violatrebicka@quinnemanuel.com

                                   Steven A. Skalet
                                   (D.C. Bar No. 359804)
                                   MEHRI & SKALET, PLLC
                                   1250 Connecticut Avenue, NW, Suite 300
                                   Washington, DC 20036
                                   Telephone: (202) 822-5100
                                   Cbriskin@findjustice.com

                                   Interim Co-Lead Counsel for Mackmin Consumer
                                   Plaintiffs




                                         2
